MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Mar 05 2019, 6:30 am
regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander W. Robbins                                     Curtis T. Hill, Jr.
Bloomington, Indiana                                     Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Richard Wesley Chandler,                                 March 5, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2823
        v.                                               Appeal from the Morgan Circuit
                                                         Court
State of Indiana,                                        The Honorable Matthew G. Hanson,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         55C01-1705-F3-993



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2823 | March 5, 2019                    Page 1 of 6
                                                   Case Summary
[1]   Richard Wesley Chandler (“Chandler”) pleaded guilty to several offenses, the

      most serious of which was Battery Resulting in Bodily Injury to a Pregnant

      Woman, as a Level 5 felony.1 Chandler now appeals his sentence, arguing that

      the trial court abused its discretion in sentencing him because the court did not

      address or identify as a mitigating factor Chandler’s decision to plead guilty.


[2]   We affirm.



                                 Facts and Procedural History
[3]   In 2017, the State charged Chandler with eight counts: (1) Attempted Feticide,

      as a Level 3 felony;2 (2) Criminal Confinement, as a Level 3 felony;3 (3) Battery

      Resulting in Bodily Injury to a Pregnant Woman, as a Level 5 felony; (4)

      Strangulation, as a Level 6 felony;4 (5) Criminal Confinement, as a Level 6




      1
          Ind. Code § 35-42-2-1(c)(1), -1(g)(3).
      2
          I.C. §§ 35-42-1-6 & 35-41-5-1.
      3
          I.C. § 35-42-3-3(a), -3(b)(2)(A).
      4
          I.C. § 35-42-2-9(b).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2823 | March 5, 2019   Page 2 of 6
      felony;5 (6) Domestic Battery, as a Level 6 felony;6 (7) Disorderly Conduct, as a

      Class B misdemeanor;7 and (8) Criminal Mischief, as a Class B misdemeanor.8


[4]   Chandler and the State reached a plea agreement whereby Chandler would

      plead guilty to Counts 3 through 8 in exchange for dismissal of the two leading

      counts. The parties left sentencing open for argument. At an ensuing plea

      hearing, Chandler admitted to having placed E.B., his pregnant girlfriend, in a

      headlock. Chandler admitted that he caused bodily injury, and had dragged

      E.B. out of a room while an eighteen-month-old child was in the residence.

      Chandler also admitted that he had E.B. call someone else to the residence, and

      that Chandler had confronted that person and damaged that person’s vehicle.


[5]   The trial court took the plea under advisement. The trial court later held a

      sentencing hearing at which it entered judgment of conviction, and sentenced

      Chandler to an aggregate sentence of six years in the Indiana Department of

      Correction and one year on home detention.


[6]   Chandler now appeals.




      5
          I.C. § 35-42-3-3(a).
      6
          I.C. § 35-42-2-1.3(a)(1), -1.3(b)(2).
      7
          I.C. § 35-45-1-3(a)(1).
      8
          I.C. § 35-43-1-2(a).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2823 | March 5, 2019   Page 3 of 6
                                 Discussion and Decision
[7]   “[S]entencing is principally a discretionary function in which the trial court’s

      judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d
1219, 1222 (Ind. 2008). We review sentencing decisions for abuse of discretion,

      which “occurs if the decision is clearly against the logic and effect of the facts

      and circumstances before the court.” Bethea v. State, 983 N.E.2d 1134, 1139

      (Ind. 2013).


[8]   In accordance with Indiana Code Section 35-38-1-3, “[b]efore sentencing a

      person for a felony, the court must conduct a hearing to consider the facts and

      circumstances relevant to sentencing.” If the court identifies aggravating or

      mitigating circumstances, then the court must enter a “statement of the court’s

      reasons for selecting the sentence that it imposes.” I.C. § 35-38-1-3. A court

      abuses its sentencing discretion by omitting a mitigating circumstance that is

      “clearly supported by the record and advanced for consideration.” Anglemyer v.

      State, 868 N.E.2d 482, 490-91 (Ind. 2007), clarified on reh’g (“Anglemyer I”). A

      court need not identify every mitigating and aggravating circumstance, but it

      must “identify all significant mitigating and aggravating circumstances.” Id. at

      492-93 (emphasis added). Moreover, a court is not obligated to explain why it

      did not find a circumstance to be significantly mitigating. Id. at 493.


[9]   Chandler argues that the trial court abused its sentencing discretion “when it

      failed to consider Chandler’s guilty plea to be a mitigating factor and when it

      failed to find that the guilty plea was a mitigating factor.” Appellant’s Br. at 11.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2823 | March 5, 2019   Page 4 of 6
       Chandler points out that counsel advanced the plea for consideration as a

       mitigating factor, and that the court “fail[ed] to utter a single remark to

       acknowledge the guilty plea entered, address the argument trial counsel made,

       or to announce whether the guilty plea was a mitigator or not.” Id.


[10]   “An allegation that the trial court failed to identify or find a mitigating factor

       requires the defendant to establish that the mitigating evidence is both

       significant and clearly supported by the record.” Anglemyer I, 868 N.E.2d at

       493. Although “a defendant who pleads guilty deserves ‘some’ mitigating

       weight be given to the plea in return,” the “significance of a guilty plea as a

       mitigating factor varies from case to case.” Anglemyer v. State, 875 N.E.2d 218,

       220-21 (Ind. 2007) (“Anglemyer II”). A plea “may not be significantly mitigating

       when it does not demonstrate the defendant’s acceptance of responsibility.” Id.


[11]   When interviewed for his presentence investigation report, Chandler remarked:

       “I feel it’s unjust.” Tr. at 45.9 Chandler later made the following statement at

       sentencing: “I want to apologize for what has occurred. I realize that things

       went a little farther than what they should have and I am very sorry about that,

       and I apologize to [E.B.] for my actions. . . . I am just truly sorry.” Id. at 32.

       At sentencing, the court reflected on Chandler’s in-court apology, noting the

       tension between his apology and his previous statement. The Court remarked




       9
        The presentence investigation report does not appear in the appendix or as an exhibit, and so we cite to that
       portion of the transcript where the trial court indicated that it was reading from the report. This statement
       was referred to on more than one occasion at the sentencing hearing, drawing no objection.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2823 | March 5, 2019                      Page 5 of 6
       that Chandler—when interviewed for the report—had not seemed to think that

       his actions were “either that criminal or that big of a deal” in that Chandler had

       remarked about injustice. Id. at 45. The trial court found that Chandler’s

       previous statement “just kind of blows away your [mitigator], because you’ve

       said one thing out of one side and one thing out of another when you’re here

       now facing me today. So, it really doesn’t help mitigate anything in here.” Id.


[12]   In light of Chandler’s inconsistent statements after entering the plea of guilty,

       the trial court could reasonably conclude that Chandler’s decision to plead

       guilty was likely not the product of an acceptance of responsibility. Indeed,

       even in apologizing, Chandler referred to strangling his pregnant girlfriend as

       among things that “went a little farther than what they should have.” Tr. at 32.

       Chandler has not demonstrated that the plea was a significant mitigating factor.

       Thus, “the trial court did not abuse its discretion by omitting reference to the

       plea when imposing sentence.” Anglemyer II, 875 N.E.2d at 221.


[13]   Affirmed.


       Bradford, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2823 | March 5, 2019   Page 6 of 6